COURT OF CHANCERY
                                        OF THE
                                  STATE OF DELAWARE
TAMIKA R. MONTGOMERY-REEVES                                           LEONARD WILLIAMS JUSTICE CENTER
       VICE CHANCELLOR                                                  500 N. KING STREET, SUITE 11400
                                                                       WILMINGTON, DELAWARE 19801-3734


                               Date Submitted: October 11, 2018
                                Date Decided: January 10, 2019




     David Primack, Esquire                     John P. DiTomo, Esquire
     McElroy, Deutsch, Mulvaney &               Alexandra Cumings, Esquire
          Carpenter, LLP                        Morris, Nichols, Arsht & Tunnell LLP
     300 Delaware Avenue, Suite 770             1201 North Market Street, 16th Floor
     Wilmington, DE 19801                       Wilmington, DE 19801

           RE:     Merrit Quarum v. Mitchell International, Inc.
                   Civil Action No. 2018-0047-TMR

    Dear Counsel:

           This letter opinion resolves Defendant’s motion to dismiss. Defendant moves to

    dismiss for lack of subject matter jurisdiction because, in its view, the complaint fails

    to sufficiently allege irreparable harm and damages provide an adequate remedy at law.

    Defendant also moves to dismiss for failure to state a claim. Because the complaint,

    when viewed holistically, does not seek equitable relief and an adequate remedy exists

    at law, I grant Defendant’s motion to dismiss for lack of subject matter jurisdiction.
Merrit Quarum v. Mitchell International, Inc.
C.A. No. 2018-0047-TMR
January 10, 2019
Page 2 of 15

I.     BACKGROUND

       For purposes of Defendant’s Motion to Dismiss Plaintiff’s Verified Complaint

(the “Motion to Dismiss”), I draw all facts from Plaintiff’s Verified Complaint (the

“Complaint”) and the documents incorporated by reference therein.1

       The Complaint focuses on Defendant’s purported breaches of an Earnout

Agreement the parties entered into on October 31, 2016, the same day they entered into

a Stock Purchase Agreement (the “SPA”). Both agreements are between, on one side,

Quarum and four other stockholders (together, the “Sellers”), and on the other,

Defendant Mitchell International, Inc. (“Mitchell” or the “Buyer”).                The SPA

transferred all stock in QMedtrix Systems, Inc. (“QMedtrix”) from the Sellers to

Mitchell. 2

       QMedtrix developed systems and processes to streamline insurance companies’

review and approval of claims for medical payments related to automobile insurance




1
       On a motion to dismiss, “the Complaint’s allegations are assumed to be true, and the
       plaintiff receives the benefit of all reasonable inferences. For purposes of evaluating
       whether a defendant is subject to the court’s jurisdiction, ‘the court may go beyond the
       pleadings and look to affidavits and other discovery of record.’” Virtus Capital L.P.
       v. Eastman Chem. Co., 2015 WL 580553, at *1 (Del. Ch. Feb. 11, 2015) (quoting
       Chandler v. Ciccoricco, 2003 WL 21040185, at *8 (Del. Ch. May 5, 2003)).
2
       Compl. ¶¶ 3-4, 11.
Merrit Quarum v. Mitchell International, Inc.
C.A. No. 2018-0047-TMR
January 10, 2019
Page 3 of 15

and workers’ compensation claims. 3 Mitchell provides claims review services to

insurance companies and is one of the leading businesses in this field. 4 As a leading

provider of claims review services, Mitchell was well positioned to market and promote

QMedtrix’s systems and processes to Mitchell’s existing customer base of insurance

companies as part of Mitchell’s “Solutions” services. 5 Quarum was the individual most

familiar with QMedtrix’s systems and processes, and Mitchell hired Quarum as a full-

time employee as part of the stock purchase. 6

      Under the terms of the SPA, Mitchell paid the Sellers a cash amount as partial

consideration for the sale of their stock in QMedtrix. 7 The Earnout Agreement

provides Sellers with additional compensation during the first two years after closing

of the SPA, calculated upon the amount of revenue Mitchell earns from the Solutions




3
      Id. ¶ 9.
4
      Id.
5
      Id. ¶ 10. QMedtrix’s systems and processes, together with BillChek Solution and
      FairPay Solution, comprise “Solutions,” as defined in the Earnout Agreement. Def.’s
      Opening Br. Ex. B, at 2.
6
      Compl. ¶ 12.
7
      Id. ¶ 14.
Merrit Quarum v. Mitchell International, Inc.
C.A. No. 2018-0047-TMR
January 10, 2019
Page 4 of 15

(the “Earnout Amount”).8 To maximize the Earnout Amount, Section 6 of the Earnout

Agreement obligates Mitchell to act in good faith and use commercially reasonable

efforts to present and promote Solutions to its customers. 9 Mitchell agreed, among

other things, to market Solutions to a minimum number of its customers during the first

year after closing 10 and to build a network bridge between Mitchell’s existing system

and the DecisionPoint system, allowing Mitchell to integrate new customers into the

systems. 11 Under the terms of the Earnout Agreement, if Mitchell fails to fulfill these

requirements, then Mitchell must indemnify the Sellers for any losses the Sellers

sustain as a result of Mitchell’s failure to perform. 12

      Although Mitchell hired Quarum initially to “provide product, marketing, sales,

and operations advice to Mitchell relating to Solutions,”13 Mitchell excluded Quarum




8
      Id.
9
      Id. ¶ 16; Def.’s Opening Br. Ex. B § 6(b).
10
      Def.’s Opening Br. Ex. B § 6(b).
11
      Id. § 6(c).
12
      Compl. ¶ 28; Def.’s Opening Br. Ex. A § 6.03.
13
      Compl. ¶ 13.
Merrit Quarum v. Mitchell International, Inc.
C.A. No. 2018-0047-TMR
January 10, 2019
Page 5 of 15

from its marketing and sales efforts.14 Suspecting that Mitchell was actually thwarting

the promotion of Solutions, Quarum requested information regarding Mitchell’s

efforts.15 Quarum began to believe that Mitchell had not promoted Solutions to the

minimum number of customers required by the Earnout Agreement. 16 Quarum also

learned that Mitchell did not build the network bridge as agreed in the Earnout

Agreement. 17 Instead, Mitchell built an alternative network bridge that it could

implement more quickly. 18 On January 8, 2018, over a year after the closing of the

SPA, Mitchell terminated Quarum’s employment. 19

      On January 19, 2018, Quarum filed this Complaint against Mitchell on behalf of

the Sellers as Sellers’ Representative. In the Complaint, Quarum alleges that Mitchell

breached the Earnout Agreement. 20 Quarum seeks from this Court (1) a mandatory



14
      Id. ¶ 18.
15
      Id. ¶¶ 18.B, 20, 21.
16
      See id. ¶ 20.
17
      Id. ¶ 27.
18
      Id.
19
      Id. ¶ 22.
20
      Id. ¶¶ 32, 40.
Merrit Quarum v. Mitchell International, Inc.
C.A. No. 2018-0047-TMR
January 10, 2019
Page 6 of 15

permanent injunction commanding Mitchell to perform its obligations under the SPA

and the Earnout Agreement and (2) damages resulting from Mitchell’s breaches. 21

      Mitchell filed its Motion to Dismiss on March 21, 2018. After the parties

submitted their briefs, this Court heard the parties’ oral arguments on October 11, 2018.

II.   ANALYSIS

      Mitchell moves to dismiss both counts of Quarum’s Complaint for lack of

subject matter jurisdiction.

      A.     Count One for Injunctive Relief

      Quarum seeks a mandatory permanent injunction in Count One of his Complaint.

Quarum claims 10 Del. C. § 341 provides this Court with jurisdiction over his claims

because he seeks equitable relief. 22 Mitchell argues that Quarum fails to plead a claim

for which equitable relief is available because Quarum has an adequate remedy at law.23




21
      Id. ¶¶ 38, 41.
22
      Id. ¶ 8. The Complaint also refers to 8 Del. C. § 111 as a source for this Court’s
      jurisdiction, but Quarum abandons this theory in his Answering Brief. Pl.’s Answering
      Br. 13-14.
23
      Def.’s Opening Br. 14-16.
Merrit Quarum v. Mitchell International, Inc.
C.A. No. 2018-0047-TMR
January 10, 2019
Page 7 of 15

      The Court of Chancery will grant a Rule 12(b)(1) motion to dismiss “if it appears

from the record that the Court does not have jurisdiction over the claim.” 24 “The

plaintiff has the burden to establish this Court’s jurisdiction over a particular subject

matter.”25 The Court of Chancery is a court of limited jurisdiction. Section 342 of

Title 10 of the Delaware Code states, “The Court of Chancery shall not have

jurisdiction to determine any matter wherein sufficient remedy may be had by common

law, or statute, before any other court or jurisdiction of this State.” This Court acquires

subject matter jurisdiction over a case “in only three ways: (1) the invocation of an

equitable right; (2) the request for an equitable remedy when there is no adequate

remedy at law; or (3) a statutory delegation of subject matter jurisdiction.” 26

      “When a party challenges this Court’s subject matter jurisdiction over a

particular case, the ‘[C]ourt must review the allegations of the complaint as a whole to

determine the true nature of the claim.’” 27 As former Chancellor Allen observed,



24
      Medek v. Medek, 2008 WL 4261017, at *3 (Del. Ch. Sept. 10, 2008).
25
      Scattered Corp. v. Chi. Stock Exch., Inc., 671 A.2d 874, 877 (Del. Ch. 1994).
26
      Hillsboro Energy, LLC v. Secure Energy, Inc., 2008 WL 4561227, at *1 (Del. Ch. Oct.
      3, 2008) (quoting Medek, 2008 WL 4261017, at *3).
27
      Id. (alteration in original) (quoting Christiana Town Ctr., LLC v. New Castle Cty., 2003
WL 21314499, at *3 (Del. Ch. June 6, 2003), aff’d, 841 A.2d 307 (Del. 2004)).
Merrit Quarum v. Mitchell International, Inc.
C.A. No. 2018-0047-TMR
January 10, 2019
Page 8 of 15

             Chancery jurisdiction is not conferred by the incantation of
             magic words. Neither the artful use nor the wholesale
             invocation of familiar chancery terms in a complaint will
             excuse the [C]ourt . . . from a realistic assessment of the
             nature of the wrong alleged and the remedy available in order
             to determine whether a legal remedy is available and fully
             adequate. If a realistic evaluation leads to the conclusion that
             an adequate legal remedy is available this [C]ourt, in
             conformity with the command of section 342 of title 10 of
             the Delaware Code will not accept jurisdiction over the
             matter.28

      “[E]quity will take a practical view of the complaint, and will not permit a suit

to be brought in Chancery where a complete legal remedy otherwise exists but where

the plaintiff has prayed for some type of traditional equitable relief as a kind of

formulaic ‘open sesame’” to equity jurisdiction. 29

             1.     Contractually Stipulated Irreparable Damage

      Section 7.11 of the SPA states that the “parties agree that irreparable damage

would occur if any provision of this Agreement were not performed in accordance with

the terms hereof . . . and that the parties shall be entitled to . . . injunctive relief to




28
      McMahon v. New Castle Assocs., 532 A.2d 601, 603 (Del. Ch. 1987) (citing Hughes
      Tool Co. v. Fawcett Publ’ns, Inc., 297 A.2d 428, 431 (Del. Ch. 1972), rev’d on other
      grounds, 315 A.2d 577 (Del. 1974); Chateau Apartments Co. v. City of Wilm., 391
A.2d 205 (Del. 1978)).
29
      Int’l Bus. Machs. Corp. v. Comdisco, Inc., 602 A.2d 74, 78 (Del. Ch. 1991).
Merrit Quarum v. Mitchell International, Inc.
C.A. No. 2018-0047-TMR
January 10, 2019
Page 9 of 15

prevent breaches of this Agreement.”30 Quarum argues that this provision applies

equally to both the SPA and the Earnout Agreement. 31 Mitchell argues that because

the provision references “breaches of this Agreement,” the stipulation of irreparable

damage applies only to breaches of the SPA, not to breaches of the Earnout

Agreement. 32

      I need not resolve this dispute because even if the parties agreed that the

irreparable damage stipulation of Section 7.11 applies to the Earnout Agreement, the

parties do not have the authority to confer subject matter jurisdiction upon this Court

through such an agreement. 33

             Although a contractual stipulation as to the irreparable nature
             of the harm that would result from a breach cannot limit this
             Court’s discretion to decline to order injunctive relief, such a
             stipulation does allow the Court to make a finding of
             irreparable harm provided the agreement containing the
             stipulation is otherwise enforceable. If the facts plainly do
             not warrant a finding of irreparable harm, this Court is not



30
      Def.’s Opening Br. Ex. A § 7.11.
31
      Pl.’s Answering Br. 4-5.
32
      Def.’s Opening Br. 12-13.
33
      See Butler v. Grant, 714 A.2d 747, 749-50 (Del. 1998) (“It is . . . well-established
      Delaware law that parties cannot confer subject matter jurisdiction upon a court.”); El
      Paso Nat. Gas Co. v. TransAm. Nat. Gas Corp., 669 A.2d 36, 39 (Del. 1995).
Merrit Quarum v. Mitchell International, Inc.
C.A. No. 2018-0047-TMR
January 10, 2019
Page 10 of 15

             required to ignore those facts, especially since the “parties
             cannot confer subject matter jurisdiction upon a court.”34

The plaintiff “has the burden of establishing a prima facie case for the equitable nature

of its claims.” 35 Without some pleaded allegation in the Complaint warranting a

finding of irreparable harm, this Court does not have jurisdiction over this matter.

             2.       Adequate Remedy at Law

      Mitchell argues that because the purpose of the Earnout Agreement is to provide

payments to Quarum, he has an adequate remedy at law in the form of money

damages. 36 Mitchell also argues that Quarum’s claim for injunctive relief is a disguised

claim of anticipatory breach of the Earnout Agreement. 37




34
      Kan. City S. v. Grupo TMM, S.A., 2003 WL 22659332, at *5 (Del. Ch. Nov. 4, 2003)
      (emphasis added) (footnote omitted) (quoting Butler, 714 A.2d at 749-50) (citing
      Signal Cap. Corp. v. Signal One, LLC, C.A. No. 18011, at 88-89 (Del. Ch. May 15,
      2000) (Jacobs, V.C.) (TRANSCRIPT)).
35
      S’holder Representative Servs. LLC v. ExlService Hldgs., Inc., 2013 WL 4535651, at
      *5 (Del. Ch. Aug. 27, 2013) (citing Christiana Town Ctr., 2003 WL 21314499, at *3).
36
      Def.’s Opening Br. 14-15.
37
      Id. at 15-16.
Merrit Quarum v. Mitchell International, Inc.
C.A. No. 2018-0047-TMR
January 10, 2019
Page 11 of 15

      Quarum alleges that “Mitchell has not performed the specific covenants set forth

in Section 6 of the Earnout Agreement.” 38 Mitchell agreed to the following covenants

in Section 6 of the Earnout Agreement:

             (a) The Sellers acknowledge and agree that Buyer, as the
             ultimate owner of the Company from Closing, has the power
             to direct the management, strategy and decisions of the
             Company. Notwithstanding the foregoing, Buyer agrees it
             will, and it will cause the Company and its affiliates to, act
             in good faith and in a commercially reasonable manner to
             avoid taking actions that would reasonably be expected to
             materially reduce the [Earnout Amount] . . . .

             (b) Buyer will act in good faith and use commercially rea-
             sonable efforts to present and promote the Solutions to
             customers that could reasonably be expected to utilize the
             Solutions. Such efforts will include making introductions to
             a minimum of (i) 15 of the Buyer’s customers listed on
             Appendix C within six (6) months following the Closing
             Date, (ii) 20 of Buyer’s customers listed on Appendix C
             within one (1) year following the Closing Date, and (iii) 7 of
             Buyer’s auto customers listed on Appendix D within one (1)
             year . . . .

             (c) Buyer will (i) use commercially reasonable efforts to
             implement any new customers enabled through Buyer’s bill
             review systems relating to the Solutions within a com-
             mercially reasonable time frame, (ii) within six (6) months




38
      Compl. ¶ 20.
Merrit Quarum v. Mitchell International, Inc.
C.A. No. 2018-0047-TMR
January 10, 2019
Page 12 of 15

             after the Closing Date, (A) upgrade the existing bridge be-
             tween Buyer’s SmartAdvisor system and build a new bridge
             to the DecisionPoint system . . . . 39

      Quarum contends that despite its obligation to “use commercially reasonable

efforts to present and promote the Solutions to customers,” Mitchell failed to properly

promote the Solutions to its customers. 40 Mitchell, Quarum alleges, also did not present

the Solutions to the requisite number of customers. 41 Quarum further alleges that

Mitchell failed to upgrade its SmartAdvisor system and has not built a new bridge to

the DecisionPoint system as required by Section 6(c) of the Earnout Agreement.42

Quarum seeks to compel Mitchell to perform the covenants set forth in Section 6 of the

Earnout Agreement.43

      In its response to these allegations, Mitchell points to a provision of the Earnout

Agreement that extends the “Year 2” period on which a portion of the Earnout Amount




39
      Def.’s Opening Br. Ex. B § 6; see Compl. ¶ 31.
40
      Compl. ¶ 18.B.
41
      Id. ¶¶ 20-21.
42
      Id. ¶ 27.
43
      Id. ¶ 38.
Merrit Quarum v. Mitchell International, Inc.
C.A. No. 2018-0047-TMR
January 10, 2019
Page 13 of 15

is calculated. 44 Year 2 is extended if Mitchell fails to perform the covenants in Section

6(b) or 6(c)(i) of the Earnout Agreement, and that extension continues until Mitchell

performs the relevant covenants. 45 Mitchell claims that this provision of the Earnout

Agreement provides an extension of time in the event Mitchell fails to meet its

obligations under Section 6. 46 Mitchell, therefore, has not breached the Earnout

Agreement, and Quarum’s claim for injunctive relief, Mitchell contends, is a disguised

claim of anticipatory breach of the Earnout Agreement. 47

      Certain of Quarum’s allegations appear to form a claim of anticipatory breach

(e.g., that Mitchell failed to market and promote the Solutions to Mitchell’s

customers 48). This claim standing alone does not confer subject matter jurisdiction on

this Court.49 As to Quarum’s remaining allegations, even if a portion of them are not


44
      Def.’s Opening Br. 6-7, 21; Def.’s Reply Br. 11.
45
      Def.’s Opening Br. Ex. B, at 3.
46
      Def.’s Opening Br. 6-7, 21.
47
      See id. at 21.
48
      Compl. ¶ 40.
49
      See ExlService Holdings, Inc., 2013 WL 4535651, at *4 (“[Plaintiff] asserts equitable
      jurisdiction by seeking to enjoin [defendant] from breaching the contract once
      [plaintiff] has prevailed on the legal claim as to that contract’s meaning. But if that
      were the ‘open sesame’ to Chancery, this Court would cease to be a court of limited
      jurisdiction. A plaintiff could always assert that a breaching party will breach again,
Merrit Quarum v. Mitchell International, Inc.
C.A. No. 2018-0047-TMR
January 10, 2019
Page 14 of 15

anticipatory, Quarum fails to allege a connection between Mitchell’s purported

breaches and any irreparable harm related to these breaches. The only allegation

concerning irreparable harm beyond the stipulated harm in the SPA provision is that

Quarum “has suffered and will continue to suffer irreparable harm from Mitchell’s past

and continuing failures to perform its obligations under the SPA and the Earnout

Agreement.” 50 Because Quarum fails to identify any form of irreparable harm, such as

loss of control of reputation, loss of trade, or loss of good will, 51 “it appears from the

record that the Court does not have jurisdiction over the claim.” 52

      The purpose of the Earnout Agreement is to provide monetary consideration to

the Sellers. 53 Mitchell’s failure to perform its obligations under the Earnout Agreement




      or that equitable relief will be necessary to enforce a judgment. Such contingencies
      are insufficient to represent an equitable claim, and the bare assertion of such
      contingencies is not a sufficient basis to state a claim of irreparable harm necessary to
      assert a right to injunctive relief.”); Candlewood Timber Gp., LLC v. Pan Am. Energy,
      LLC, 859 A.2d 989, 997-98 (Del. 2004); Faw, Casson & Co. v. Ballard, 1984 WL
548381 (Del. Super. Dec. 17, 1984).
50
      Compl. ¶ 34.
51
      See id.
52
      Medek, 2008 WL 4261017, at *3.
53
      Def.’s Opening Br. Ex. B, at 1.
Merrit Quarum v. Mitchell International, Inc.
C.A. No. 2018-0047-TMR
January 10, 2019
Page 15 of 15

can be remedied with money damages. Quarum, therefore, has an adequate remedy at

law, and this Court lacks subject matter jurisdiction over this matter. 54

       B.    Count Two for Breach of Contract

       Quarum seeks money damages as relief for certain breaches of the Earnout

Agreement. Damages for breach of contract are available at law. Thus, Quarum’s

claim for damages does not confer subject matter jurisdiction on this Court.

III.   CONCLUSION

       For these reasons, Mitchell’s motion to dismiss for lack of subject matter

jurisdiction is GRANTED. This case will be dismissed if Quarum does not transfer the

case to the Superior Court within sixty days pursuant to 10 Del. C. § 1902.

       IT IS SO ORDERED.

                                            Sincerely,

                                            /s/Tamika Montgomery-Reeves

                                            Vice Chancellor

TMR/jp




54
       Because I find that Quarum has an adequate remedy at law, I do not address Mitchell’s
       Rule 12(b)(6) arguments.